DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on September 24, 2021 is acknowledged. Claims 54-73 are pending and under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54 and 58-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 54 is drawn to A polypeptide comprising a sequence that comprises a first sequence, second sequence, and third sequence, wherein each of the first sequence, second sequence, and third sequence comprises at least 75% sequence identity to a different sequence selected from the sequences set forth in the group consisting of SEQ ID NOs: 40, 58, 61, 43, 51, 93, 22, 49, 82, 88, and 34, and wherein the sequence is not naturally occurring.
The claims are rejected because it is not clear whether the first, second and third sequence is the same sequence in triplicate or if it has to be each a different sequence selected from the group of SEQ ID Nos recited in claim 54. The claim does not clearly convey that each of the first, second and third sequence must be a different SEQ ID NO. Additionally, Applicant is suggested to amend claim 54, line 3 to recite “75% identity to a sequence selected from (…)”. Also, Applicant should recite the source of the SEQ ID NOs recited in the claims. For example, influenza virus. 
Correction is required. 
Claim Objection
Claims 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent references 
Mayall et at. (US Application Publication 20150086579 A1) teaches a sequence that has 92% identity with present SEQ ID NO: 93 (see SEQ ID NO: 26 in Mayall et al. and sequence alignment below).
  Query Match             91.7%;  Score 44;  DB 13;  Length 15;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 QISVQPTFS 10
              |||||||||
Db          3 QISVQPTFS 11

Brusic et al. (US Patent 9,205,144) teaches a sequence that has 93% similarity with present SEQ ID NO: 43 (see SEQ ID NO: 361204 in Brusic and sequence alignment below).

  Query Match             93.0%;  Score 53;  DB 12;  Length 10;
  Best Local Similarity   90.0%;  
  Matches    9;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTFEFTSYFY 10
              |||||||:||
Db          1 GTFEFTSFFY 10

Gramer et al. (WO2009014919) teaches a sequence that has 93% similarity with present SEQ ID NO: 61 (see SEQ ID NO: 30 in Gramer and sequence alignment below).


  Query Match             92.9%;  Score 78;  DB 1;  Length 716;
  Best Local Similarity   94.1%;  
  Matches   16;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 KLGMEMRRCLLQSLQQI 17
              | |||||||||||||||
Db        576 KWGMEMRRCLLQSLQQI 592


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648